    Case 2:20-cv-02400-ILRL-MBN Document 27 Filed 12/01/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

SADIE MICHELE BLANCHARD ET AL                                      CIVIL ACTION

VERSUS                                                             NO. 20-2400

JEFFREY SCOTT TILLMAN ET AL                                        SECTION B(5)


                                         ORDER

     The    previous     order    granting       plaintiffs leave        to file    an

amended    complaint     (Rec.    Doc.    26)     is   RECALLED    because    it   was

improvidently issued; and

     IT IS FURTHER ORDERED that the ex parte motion for leave to

file an amended complaint (Rec. Doc. 23) is DENIED.

     While amendments to complaints are liberally construed to

allow    same,    complaints     and amendments         should    comply with      the

Federal Rules of Civil Procedure and interpretative cases calling

for a short and concise statement of facts and legal basis for

claims.     The    proposed      fifty-five-page           amendment,     including

attachments,      is   hardly    short    or     concise   nor    does   it   clarify

existing libel and slander claims. It only adds more alleged

evidentiary support. It is unnecessary to plead every alleged fact

in support of claims. Additionally, the proposed amendment would

confuse, exacerbate and severely damage effective management of

claims and defenses that appear to arise from a highly charged

electoral    campaign.     The    amendment       as   proposed    is    cumulative,




                                          1
    Case 2:20-cv-02400-ILRL-MBN Document 27 Filed 12/01/20 Page 2 of 2



conclusory   and   unnecessary.   Compare    Shivangi   v.   Dean   Witter

Reynolds, Inc., 825 F.2d 885, 890 (5th Cir. 1987).

     New Orleans, Louisiana this 30th day of November, 2020



                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    2
